Citation Nr: 9915320	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-49 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits under the provisions of 38 U.S.C.A. § 6104(a) (West 
1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The appellant's military status has been verified as follows: 
Beleaguered from December 8, 1941 to April 8, 1942; missing 
April 9, 1942; prisoner of war (POW) status from April 10, 
1942 to June 28, 1942; no casualty status June 29, 1942 to 
May 6, 1945; and Regular Philippine Army service from May 7, 
1945 to March 27, 1946.  The appellant has no recognized 
guerrilla service.

An October 1976 administrative decision from the VA 
Compensation and Pension Service held that the evidence 
established beyond a reasonable doubt that the appellant had 
forfeited his rights to VA benefits pursuant to 38 U.S.C. § 
3504(a) (1976) (now 38 U.S.C.A. § 6104(a) (West 1991).  In 
August 1992 the Manila, Philippines, VA Regional Office (RO), 
informed the appellant that he was not entitled to VA 
benefits due to the prior forfeiture.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal of an 
October 1993 administrative action by the RO, which informed 
the appellant that he was permanently barred from receipt of 
VA benefits due to that forfeiture.

In May 1997, the Board reopened and remanded this case for 
further development and consideration pursuant to the United 
States Court of Appeals for Veterans Claims' (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") decision in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO complied 
with the Board's remand requests consistent with Stegall v. 
West, 11 Vet. App. 268 (1998).  

It is noted that a November 1996 Board hearing had been 
scheduled for the appellant and postponed at his request.  It 
was rescheduled for March 17, 1997.  The appellant did not 
report for the hearing.  On April 8, 1997, the Board received 
a letter from the appellant explaining that he had moved from 
Maryland to California due to his health and that he could 
not appear for the Board hearing.  He stated that, due to his 
health and age, "I may not be able [to] request for (sic) 
another postponement."  At the time of its May 1997 decision 
the Board construed the letter as a withdrawal of his request 
for a hearing.  In a statement received by the RO in February 
1999, the appellant expressed his belief that he had stated 
his position completely, and in a March 1999 letter to him, 
the RO advised that any new request for a hearing should be 
submitted to the Board.  Inasmuch as the appellant has not 
submitted another request for a hearing, the Board will 
proceed with its decision.  


FINDINGS OF FACT

1.  The appellant's recognized service is as follows: 
Beleaguered from December 8, 1941 to April 8, 1942; missing 
April 9, 1942; POW status from April 10, 1942 to June 28, 
1942; no casualty status June 29, 1942 to May 6, 1945; and 
Regular Philippine Army service from May 7, 1945 to 
March 27, 1946.  

2.  The appellant had no recognized guerrilla service.

3.  The appellant served as a voluntary member of the Bureau 
of the Constabulary (BC) from June 1942 to May 1945; there is 
no probative evidence of coercion in the record.

4.  During his service as a member of the BC, the appellant 
wore the uniform of the BC, participated in an attack against 
the Hukbos, and was promoted based on two years' BC 
participation without attempting to escape.

5.  As a result of his activities as a member of the BC, the 
appellant rendered assistance to enemy.

6.  The preponderance of the credible and probative evidence 
of record does not support the appellant's allegations of 
espionage against the Japanese and in support of the United 
States during his BC participation.


CONCLUSION OF LAW

The appellant rendered assistance to an enemy of the United 
States and forfeited all benefits under the laws administered 
by the VA.  38 U.S.C.A. § 6104(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Adjutant General of the U.S. Army certified the 
appellant's military status as follows: Beleaguered from 
December 8, 1941 to April 8, 1942; missing April 9, 1942; POW 
status from April 10, 1942 to June 28, 1942; no casualty 
status June 29, 1942 to May 6, 1945; and Regular Philippine 
Army service from May 7, 1945 to March 27, 1946.  No 
recognized guerrilla service has been certified by the 
service department.  

In March 1972, the appellant applied for VA benefits, 
asserting that he incurred physical disability while a POW.  
He reported service as a technical sergeant in the USAFFE, 
"A" Company and confinement as a POW from April 1942 to 
June 1943.  The claims file at that time contained a copy of 
a Philippine Army enlistment record, which was certified in 
September 1952 as being a true copy.  That document indicates 
that the appellant was enlisted in June 1941 into the 
Philippine Constabulary and served until his discharge in the 
POW camp in June 1942, then remaining inactive due to POW 
diseases until May 1945.

A letter from the POW office, dated in September 1970, 
indicated that the appellant had received Japanese 
compensation based on his POW status.

In a supplemental statement received in June 1972, the 
appellant asserted that he served from June 1941 to March 
1946 with the Corps of Engineers, Second Regular Division, 
First Infantry Regiment, and that from August 1942 forward he 
assisted Volckmann's Guerrillas, USAFIP, 121st Infantry 
Regiment, under R. [redacted], by providing intelligence.  He 
denied taking any oath to an enemy of the U.S.

A September 1944 BC document includes the appellant as a 
member of the Fourth Pampanga BC Company.  The appellant had 
previously denied employment under the Japanese controlled 
civil or puppet government during the enemy occupation.  The 
BC document indicated that the appellant had participated in 
BC activities, including an engagement with the Hukbos in 
September 1944.  

The record contains an Affidavit for Philippine Army 
Personnel dated in May 1945.  The appellant reported that he 
surrendered to POW status and was later released.  He 
reported civilian status after his release in June 1942 and 
up until reporting to active duty in May 1945.  In an 
Affidavit for Philippine Army Personnel dated in March 1946, 
the appellant reported participation in a guerrilla unit 
beginning in July 1942.  

In August 1973, the case was referred to the Chief Attorney 
for forfeiture consideration.  

The appellant was deposed in December 1974.  At that time he 
stated that he underwent rejuvenation training at the BC 
Academy as a POW and that after his release he attended 
further rejuvenation training.  He asserted that he was 
unaware that he was being transferred to rejuvenation 
training, only being told that he was going to the hospital.  
He then stated that after his graduation from such training 
he took an oath of allegiance to the Imperial Japanese 
government and was assigned a uniform.  He stated that his 
duties included maintaining peace and order and conducting 
patrols.  He admitted to being armed while on patrol.  He 
then stated that he escaped after the September 1944 
engagement with the Hukbos.  He acknowledged having no 
recognized guerrilla service, but asserted that he worked as 
an intelligence officer of the USAFIP under Lieutenant R. 
[redacted].

In a February 1975 memorandum, the Adjudication Officer 
recommended that the appellant be charged with violation of 
the provisions of 38 U.S.C. § 3504(a) (now 38 U.S.C.A. § 
6104(a)).  The appellant was notified that his case would be 
referred to the Director of the Compensation, Pension and 
Education Service for consideration of the question of 
forfeiture under the provisions of 38 U.S.C. § 3504(a).  In 
his defense, the appellant responded that while in the BC he 
was engaged as an intelligence agent for the guerrillas, 
supplying them with valuable military information.  He denied 
any disloyalty to the United States.

In October 1976, the Director of VA Compensation and Pension 
Services decided that the appellant was a voluntary member of 
the BC from June 1942 to May 1945.  The decision referred to 
the appellant's BC promotion to Superior Private, his 
participation in the BC for two years without attempting to 
escape, his role in the September 1944 attack against the 
Hukbos, and the lack of any verifiable guerrilla service.  
The conclusion was that the evidence showed, beyond a 
reasonable doubt, that the appellant's sustained membership 
and service of over two years in the Japanese sponsored and 
controlled BC, during the enemy occupation of the 
Philippines, was of assistance to the Imperial Japanese 
Government, within the purview of 38 U.S.C. § 3504(a), 
thereby warranting forfeiture of all accrued or future 
gratuitous benefits under the laws administered by the VA.  
38 U.S.C.A. § 6104(a).

Subsequent to the October 1976 forfeiture decision, the 
appellant submitted further claims of entitlement to VA 
compensation, pension and education benefits.  In a 
September 1992 statement, he reiterated his defense that, in 
fact, he had been told by the guerrillas to stay in the BC in 
order to obtain vital military information.  In support of 
his claim he submitted a copy of an affidavit from R. 
[redacted], dated in February 1956, who stated that he had been 
an intelligence officer with Volckmann's guerrillas in August 
1942 and that he engaged the appellant to obtain military 
information from the BC.

In a statement dated in December 1993, the appellant reported 
that he was tortured and coerced when captured by the enemy 
and that he served in the underground movement, not really 
serving the enemy but spying against them.  

The claims file contains a copy of an affidavit, signed by F. 
M. in February 1954.  F. M. reported having been an 
intelligence officer with the Second Battalion of the 121st 
Infantry, otherwise known as Volkmann's guerrilla and stated 
that he knew R. [redacted], whose official designation was SS 
Agent.  F. M. related that R. [redacted] worked under him, and 
was sent on missions to enemy installations for the purpose 
of gathering vital information about the Japanese.  In 
another affidavit dated in February 1954, G.C. reported 
knowing that R. [redacted] was an intelligence officer.  
Neither individual mentioned the appellant.  Documentation is 
in the claims file to reflect that R. [redacted] was 
recommended for promotion based on his missions behind enemy 
lines to gather information in support of the United States, 
and that he was awarded the Silver Star.  Those records 
reference Mr. [redacted]' actions in and around January 1945.  
Mr. [redacted]' service records show guerrilla service from 
August to October 1942, and from August 1944 to November 
1945.  In relevant documents, Mr. [redacted], asserted having 
been a POW from April to August 1942; such is unsupported.  
In other documents, Mr. [redacted] reported that he had been 
released from POW status in April 1942.  

The claims file contains a memorandum dated in March 1998, in 
which the RO recounted Mr. [redacted]' recognized service, 
including his engagement in intelligence and espionage work 
at Rosario, La Union from August 1942 to January 1945.  The 
RO set out that there has never been concrete evidence that 
any individual was forced to join the BC; rather, the 
evidence accumulated by United States Army intelligence 
indicates that membership was voluntary and that members were 
carefully screened to prevent infiltration by guerrillas.  
The RO further noted that BC volunteers were released from 
POW captivity earlier than they might have been and that the 
question of loyalty could be mitigated if it was shown that 
an individual deserted the BC while the tide of war favored 
the Japanese.  To the converse, the RO noted that desertion 
from the BC after the tide had changed in favor of the 
Americans "would significantly call in to question an 
individual's concept of loyalty..."

In May 1997, the Board reopened the claim.  

In the March 1998 memorandum, the RO specifically noted that 
R. [redacted] reported having escaped from the Death March in 
April 1942, whereas the appellant was interned until his 
release in June 1942, and that thus, it did not appear that 
the appellant and Mr. [redacted] would have had contact until 
after that time.  The RO further noted that per R. [redacted]' 
affidavit, it did not appear the two had contact prior to 
March 1944 when the tide of war had changed in favor of the 
United States.

The RO subsequently requested Mr. [redacted]' original February 
1956 affidavit.  The appellant responded, stating that he had 
submitted such to the RO on February 18, 1956, along with 
other papers requesting VA benefits.  The RO later informed 
the appellant that no benefits information or requests had 
been received prior to 1972 and again requested he provide 
the original affidavit.  In a letter dated in September 1998, 
the appellant indicated that the he already sent the 
affidavit and that he had begun his claim prior to 1972.  In 
statements the appellant has indicated that he no longer 
knows the name or identity of the notary public who witnessed 
R. [redacted]' affidavit in 1956.

In December 1998, the Compensation and Pension Service, 
Veterans Benefits Administration, determined that the 
evidence in its totality did not warrant revocation of the 
forfeiture declared against the veteran.  

Analysis

Under the applicable criteria, any person shown by evidence 
satisfactory to the Secretary to be guilty of mutiny, 
treason, sabotage, or rendering assistance to an enemy of the 
United States or of its allies, shall forfeit all accrued and 
future gratuitous benefits under laws administered by the VA.  
38 U.S.C.A. § 6104(a). 
The record reflects documents and the appellant's own 
admission as to membership in the BC from June 1942 to May 
1945, that such membership was devoid of attempts to escape, 
and that as part of membership the appellant wore a uniform, 
was armed and went on patrols and participated in an attack 
in September 1944 on the Hukbos.  Such activities clearly 
constituted a rendering of assistance to the Japanese, an 
enemy of the United States.  Based on such, forfeiture 
against the appellant was accomplished and he lost his 
eligibility for VA benefits.

Where an appellant has lost his status as a benefits-eligible 
claimant, he must establish it anew by a preponderance of the 
evidence.  Tulingan v. Brown, 9 Vet. App. 484, 487 (1996).  
He has the burden of establishing eligibility by a 
preponderance of the evidence, and only when that burden is 
met does the non-adversarial claims process become operable.  
Villeza v. Brown, 9 Vet. App. 353, 357 (1996).  Since the 
appellant has previously had his status as an eligible 
claimant removed by a decision of the Director of the 
Compensation and Pension service which was not timely 
appealed, he must now establish his eligibility by showing 
that he did not render assistance to an enemy of the United 
States by virtue of his membership in the BC by a 
preponderance of the evidence.

First, the appellant contends that he was forced to join the 
BC by the Japanese.  There is absolutely no evidence in 
support of the claimed coercion.  The appellant further 
argues that, once he was a member of the BC, he actually 
provided confidential information to the Philippine 
guerrillas, rather than working against the United States.

The Board has carefully considered the appellant's 
contentions relevant to espionage assistance.  However, the 
appellant's credibility in this case is diminished by the 
inconsistencies in his reported history.  For instance, in 
his service affidavit completed in 1945 he reported only 
civilian activities following his POW captivity, without 
mention of any guerrilla participation or BC membership.  In 
an affidavit dated in 1946, he first reported involvement in 
a guerrilla movement against the Japanese.  He still made no 
mention of his BC involvement.  He has also been inconsistent 
with respect to his report of when he began working with the 
guerrillas, at times stating in 1942 and at other times in 
1944.

The Board next notes that the appellant first mentioned R. 
[redacted] in a supplemental statement received in June 1972 
and that the first copy of the R. [redacted] affidavit is 
marked as having been received by the VA in September 1992.  
Although the appellant has asserted that in 1956 he provided 
the RO with a copy of an affidavit prepared by Mr. [redacted], 
in addition to a claim for VA benefits, there is no record 
that such affidavit or claim was received prior to 1972.  The 
original affidavit allegedly signed by Mr. [redacted], is, in 
fact, not associated with the claims file.  Moreover, the 
record reveals that Mr. [redacted] died in the late 1970s and 
is thus unavailable to provide confirmation that he created 
the affidavit or knew the appellant.  Nor is the appellant 
able to provide information relevant to the witnessing notary 
in order to obtain verification of the affidavit in question.

Finally, as noted in the March 1998 memorandum, Mr. [redacted] 
reported having escaped from the Death March in April 1942, 
whereas the appellant was interned until June 1942.  
Accordingly, it does not appear that the appellant and Mr. 
[redacted] would have had contact until after that time.  In 
fact, the Board, as did the RO, notes that in the [redacted] 
affidavit, it did not appear the two had contact prior to 
March 1944 when the tide of war had changed in favor of the 
United States.  Such circumstances, even were the appellant 
to have offered espionage services at that time, point to 
opportunism and not loyal service to the United States.  As 
mentioned previously, the evidence does not show that the 
appellant attempted escape from the BC prior to March 1944.  
Also speaking against the appellant's credibility is the fact 
that he reports espionage activities beginning prior to 
March 1944, which is completely unsupported by the [redacted] 
affidavit.

In sum, the Board places great weight on the fact that the 
evidence clearly establishes and the appellant admits to 
having been a member of the BC, of wearing the uniform, of 
patrolling and of being armed, and participating in an attack 
against the Hukbos.  The only evidence in support of his 
claimed espionage on behalf of the United States is the copy 
of an affidavit allegedly signed by R. [redacted].  Although 
the Board does not question the nature or fact of 
Mr. [redacted]' activities in support of the United States, it 
does find the appellant's credibility to be diminished in 
this case.  The appellant has, as stated, given a varied 
history.  He has also insisted that he submitted a claim well 
prior to 1972.  However, the VA Form 21-526 filed by the 
appellant in 1972 contains the question "Have you previously 
filed a claim for any benefit with the Veterans 
Administration?" and lists the benefits for which one might 
have filed a claim, along with a category "other."  The 
appellant did not report having ever filed a prior claim for 
any VA benefit.  Thus, there is no reasonable basis for 
concluding that a pre-1972 claim had been filed or that the 
[redacted] affidavit had been submitted in 1956 along with the 
alleged claim or at any time prior to 1992.  As for the 
[redacted] affidavit, the available document is a photocopy, 
without the original being of record, and there is no other 
documentary support for the appellant's alleged relationship 
with Mr. [redacted].  In short, there is not a preponderant 
amount of evidence to speak for revocation of forfeiture in 
this case.  See Tulingan v. Brown, 9 Vet. App. 484, 487 
(1996); Villeza v. Brown, 9 Vet. App. 353, 357 (1996).  
Rather, there is only one affidavit purporting to speak to 
the appellant's alleged informer activities, and then only 
subsequent to March 1944, a date too late to be so compelling 
in terms of re-establishing the appellant's loyalty as to 
overcome the appellant's lack of consistency up to this 
point.  Thus, his claim is denied.


ORDER

Revocation of the forfeiture of the appellant's rights to VA 
benefits under the provisions of 38 U.S.C.A. § 6104(a) is 
denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

